EXHIBIT 10.43

 

 

 

 

August 23, 2001

 

 

 

Mr. David E. Pertl

14717 Excaliber Dr.

Morgan Hill, CA  95037

 

Dear Dave:

 

On behalf of the Fresh Choice Board of Directors, I would like to append your
January 24, 1997 offer letter by providing the following COBRA provision in the
event your employment is terminated without cause as defined in your original
offer letter:

 

During the period for which severance payments are paid, if you choose to elect
COBRA continuation coverage pursuant to federal law, Fresh Choice shall pay a
portion of the COBRA premiums during the applicable period of severance, equal
to what the Company paid towards your health care at the time of your
termination.  The applicable period of severance is the earlier of (1) the end
of the one year severance period; or (2) when you are covered under another
employer’s group health plan.

 

Except for the above addendum, all other terms of your January 24, 1997 offer
letter remain the same.  If the above addendum to your offer letter is
acceptable to you, please sign below indicating your acceptance.  If you have
any questions about this agreement, please let me know.

 

Sincerely,

 

/S/ Charles A. Lynch

 

Charles A. Lynch

Chairman of the Board

 

 

ACCEPTANCE:

/S/ David E. Pertl

 

September 5, 2001

 

 

David E. Pertl

 

Date

 